Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 25, 1977, convicting him of rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The People candidly concede that defendant was denied a fair trial. However, the indictment is not jurisdictionally defective for failure to state the exact nature of the sexual misconduct charged (see People v Jackson, 46 NY2d 721; People v Iannone, 45 NY2d 589). Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.